

Exhibit 10.150



THIRD AMENDMENT TO


ERIE INSURANCE GROUP
RETIREMENT PLAN FOR EMPLOYEES


(As Amended and Restated Effective December 31, 2009)


WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Retirement Plan for Employees, as amended and restated effective December
31, 2009 (the “Plan”); and


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company has delegated to the Employee Benefits Administration
Committee (“EBAC”), through its Charter, the authority to make certain
amendments to the Plan; and


WHEREAS, the Company has previously amended the Plan by an Amendment dated
December 21, 2012.


NOW, THEREFORE, the Company hereby further amends the Plan as follows:


1.    Section 2.34 of the Plan is hereby amended in its entirety and shall now
read as follows:


“2.34    “Spouse” shall mean, with respect to any Participant, the person to
whom the Participant is married at a given determination date, as determined
under applicable law.”


2.
In all other respects, the Company ratifies and confirms the Erie Insurance
Group Retirement Plan for Employees as Amended and Restated effective December
31, 2009, which together with this Amendment No. 3 constitutes the entire Plan.



IN WITNESS WHEREOF, the Company has caused this Plan Amendment to be executed
this 27th day of December, 2013.


ATTEST:                        ERIE INDEMNITY COMPANY




/s/ Sheila M. Hirsch                    By: /s/ Sean J.
McLaughlin                    
Sean J. McLaughlin
Title:    EVP, Secretary and General Counsel


ATTEST:                        EMPLOYEE BENEFITS ADMINISTRATION COMMITTEE




/s/ Karen A. Skarupski                    By: /s/ William D.
Gheres                    
William Gheres
Title:    Chair, Employee Benefits
Administration Committee


